       Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 1 of 25




 1   Rudolph A. Telscher, Jr.* (MO Bar No. 41072)
     rudy.telscher@huschblackwell.com
 2   Kara R. Fussner* (MO Bar No. 54656)
     kara.fussner@huschblackwell.com
 3   HUSCH BLACKWELL LLP
     190 Carondelet Plaza, Suite 600
 4   St. Louis, MO 63105
 5   Ryan B. Hauer* (IL Bar No. 6320758)
     ryan.hauer@huschblackwell.com
 6   HUSCH BLACKWELL LLP
     120 South Riverside Plaza Suite 2200
 7   Chicago, IL 60606
 8   David Stauss*
     david.stauss@huschblackwell.com
 9   Dustin Taylor*
     dustin.taylor@huschblackwell.com
10   HUSCH BLACKWELL LLP
     180 1 Wewatta Street, Suite 1000
11   Denver, CO 80202
     *admitted pro hac vice
12
     Karl Kronenberger (CA Bar No. 226112)
13   karl@krinternetlaw.com
     Jeffrey M. Rosenfeld (CA Bar No. 222187)
14   jeff@krinternetlaw.com
     KRONENBERGER ROSENFELD, LLP
15   150 Post Street, Suite 520
     San Francisco, CA 94108
16   415-955-1155 Telephone
     415-955-1158 Facsimile
17
     Attorneys for Defendants/Counterclaim Plaintiffs BrandTotal, Ltd. and
18   Unimania, Inc.
                           UNITED STATES DISTRICT COURT
19                       NORTHERN DISTRICT OF CALIFORNIA
                         SAN FRANCISCO/OAKLAND DIVISION
20
      FACEBOOK, INC., a Delaware
21    corporation,                               Case No.: 3:20-CV-07182-JCS
22                     Plaintiff/Counterclaim
                       Defendant,                DEFENDANTS’ OPPOSITION TO
23    v.                                         PLAINTIFF’S MOTION TO DISMISS
                                                 THE DEFENDANTS’ COUNTERCLAIMS
24    BRANDTOTAL, LTD., an Israeli               PURSUANT TO FED. R. CIV. P. 12(B)(6)
      corporation, and
25    UNIMANIA, INC., a Delaware                 Judge:   The Hon. Joseph C. Spero
      corporation,                               Ctrm.:   Videoconference Only
26                                               Date:    Feb. 19, 2021
                       Defendants/Counterclaim   Time:    9:30 AM
27                     Plaintiffs.
28
      Dfts’ Opposition to Pltf’s MTD                                  Case No. 3:20-CV-07182-JCS
        Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 2 of 25



                                                          TABLE OF CONTENTS
 1
                                                                                                                                                Page
 2
     INTRODUCTION ......................................................................................................................... 1
 3
     LEGAL STANDARD .................................................................................................................... 3
 4
     FACTS ........................................................................................................................................... 3
 5
     ARGUMENT ................................................................................................................................. 5
 6
                A.         BrandTotal Has Adequately Pled a Claim for Declaratory Relief that It Has
 7                         Not Breached Facebook’s Terms, At Least Because the Terms Are
                           Unenforceable (Counterclaim IV).......................................................................... 5
 8
                B.         BrandTotal Has Adequately Pled a Claim for Intentional Interference with
 9                         Contract (Counterclaim I). ..................................................................................... 7
10                         1.          BrandTotal Pled that Facebook Intended to Interfere with Its Customer
                                       Contracts. ................................................................................................... 7
11
                           2.          BrandTotal Pled that Facebook’s Actions Actually Interfered with Its
12                                     Customer Contracts. ................................................................................. 10
13                         3.          Facebook was not “justified” in interfering with BrandTotal’s
                                       Customer Contracts. ................................................................................. 11
14
                C.         BrandTotal Adequately Pled a Claim for Intentional Interference with
15                         Prospective Economic Advantage (Counterclaim II). ......................................... 12
16              D.         BrandTotal Has Adequately Pled a Claim under California’s Unfair
                           Competition Law (Counterclaim III). .................................................................. 15
17
                E.         Leave to Amend Should be Granted to the Extent Necessary. ............................ 18
18
     CONCLUSION ............................................................................................................................ 19
19

20

21

22

23

24

25

26

27

28
      Dfts’ Opposition to Pltf’s MTD                                     i                                    Case No. 3:20-CV-07182-JCS
        Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 3 of 25



                                                         TABLE OF AUTHORITIES
 1
                                                                                                                                   Page(s)
 2
     Cases
 3
     Altera Corp. v. Clear Logic, Inc.,
 4      424 F.3d 1079 (9th Cir. 2005) ................................................................................................. 13
 5
     Ashcroft v. Iqbal,
 6      556 U.S. 662 (2009) .................................................................................................................. 3

 7   Ashcroft v. Iqbal,
        556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) ........................................................... 9
 8
     Barker v. Riverside Cty. Office of Educ.,
 9      584 F.3d 821 (9th Cir. 2009) ..................................................................................................... 3
10
     Bell Atl. Corp. v. Twombly,
11      550 U.S. 544 (2007) .............................................................................................................. 3, 4

12   BrandTotal. Odom v. Microsoft Corp.,
        486 F.3d 541 (9th Cir. 2007) ............................................................................................... 3, 11
13
     Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular Tel. Co.,
14      20 Cal. 4th 163 (1999) ............................................................................................................. 16
15   Desertrain v. City of Los Angeles,
16      754 F.3d 1147 (9th Cir. 2014) ................................................................................................... 7

17   Diva Limousine, Ltd. v. Uber Techs, Inc.,
        392 F. Supp. 3d 1074 (N.D. Cal. 2019) ................................................................................... 16
18
     Eminence Capital, LLC v. Aspeon, Inc.,
19     316 F.3d 1048 (9th Cir. 2003) ................................................................................................. 19
20   Finuliar v. BAC Home Loans Servicing, L.P., C-11-02629 JCS,
        2011 WL 4405659 at *10 (N.D. Cal. Sept. 21, 2011) ............................................................. 18
21

22   Foman v. Davis,
       371 U.S. 178 (1962) .......................................................................................................... 18, 19
23
     Griggs v. Pace Am. Grp., Inc.,
24      170 F.3d 877 (9th Cir. 1999) ................................................................................................... 19
25   hiQ Labs, Inc. v. LinkedIn Corp.,
        938 F.3d 985 (9th. Cir. 2019) ................................................................................ 10, 11, 14, 15
26

27   hiQ Labs, Inc. v. LinkedIn Corp.,
      No. 17-cv-03301-EMC, 2020 WL 5408210 (N.D. Cal. Sept. 9, 2020) ....................................... 17
28
      Dfts’ Opposition to Pltf’s MTD                                ii                                 Case No. 3:20-CV-07182-JCS
        Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 4 of 25



     Johnson v. Wal-Mart Stores, Inc.,
 1      544 F. App’x 696 (9th Cir. 2013) .............................................................................................. 9
 2
     Korea Supply Co. v. Lockheed Martin Corp.,
 3      29 Cal. 4th 1134, 63 P.3d 937 (2003)........................................................................................ 8

 4   Mishiyev v. Alphabet, Inc.,
        444 F. Supp. 3d 1154 (N.D. Cal. 2020) ................................................................................... 13
 5
     Pacific Gas & Elec. Co. v. Bear Stearns & Co.,
 6      50 Cal. 3d 1118 (1990) .............................................................................................................. 7
 7
     Polich v. Burlington N., Inc.,
 8      942 F.2d 1467 (9th Cir. 1991) ................................................................................................. 19

 9   Ramona Manor Convalescent Hospital v. Care Enterprises,
       177 Cal. App. 3d 1120 (Ct. App. 1986) .................................................................................. 13
10
     Rivera v. Peri & Sons Farms, Inc.,
11      735 F.3d 892 (9th Cir. 2013) ................................................................................................... 11
12   Sonoma Cty. Ass’n of Retired Emps. v. Sonoma Cty.,
13      708 F.3d 1109 (9th Cir. 2013) ................................................................................................. 19

14   Westside Ctr. Assocs. v. Safeway Stores 23, Inc.,
       42 Cal. App. 4th 507 (1996) .................................................................................................... 13
15
     Statutory Authorities
16
     Cal. Bus. & Prof. Code § 17200 ............................................................................................... 4, 15
17
     Cal. Civ. Code § 1798.192 ............................................................................................................ 14
18
     Cal. Penal Code § 502 ..................................................................................................................... 4
19
     Rules and Regulations
20
     Fed. R. Civ. P. 12(b)(6) ............................................................................................................... 1, 3
21

22   Fed. R. Civ. P. 15(a)(2) ................................................................................................................. 18

23

24

25

26

27

28
      Dfts’ Opposition to Pltf’s MTD                                iii                                  Case No. 3:20-CV-07182-JCS
         Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 5 of 25




 1          Defendants BrandTotal, Ltd. and Unimania, Inc. (collectively, “BrandTotal”) hereby

 2   responds to Plaintiff Facebook Inc.’s Notice of Motion and Motion to Dismiss the Defendants’

 3   Counterclaims Pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No. 77).

 4                                           INTRODUCTION

 5          Facebook’s deliberate takedown of UpVoice and other extensions that, with user consent,

 6   collect de-identified information about commercial advertisements on the Facebook Network has

 7   decimated BrandTotal’s business. As alleged in the Counterclaims, “[w]ithout access to the vast

 8   majority of participant data, BrandTotal cannot compile advertising analytics for its

 9   customers. . . current participants cannot login to collect any rewards they have earned, and

10   BrandTotal cannot recruit new participants.” ECF No. 23 at Counterclaims, ¶ 28. Even as of the

11   time of the Counterclaims, “current customers—reputable large companies-[were] questioning

12   their relationship with BrandTotal and prospective customers that had completed trials and were

13   in the final stages of negotiation [were] walking away.” Counterclaims, ¶ 29. Facebook’s current

14   12(b)(6) motion focuses on the adequacy of the Counterclaims, so this response will similarly

15   focus on those allegations, but without meaningful data and as expected, the situation at

16   BrandTotal since the TRO proceedings has only gotten worse.1

17          Facebook, in the instant motion, makes many of the same arguments already rejected by

18   this Court in connection with the TRO, and also, through the guise of a 12(b)(6) motion, attempts

19   to litigate the underlying merits of the action, questioning, for instance, whether its removal of

20   the UpVoice and other extensions was justified or not. This is not the time or place for that

21   adjudication. This Court has already found that BrandTotal has raised “serious questions” related

22   to each counterclaim that Facebook now seeks to dismiss, and the ultimate merits will be

23   litigated in due course. See ECF No. 63. That is why the Court granted expedited discovery in

24   anticipation of BrandTotal’s motion for a preliminary injunction, a motion Facebook knows that

25   BrandTotal is in the midst of preparing.

26

27   1
      As will be set forth in the preliminary injunction motion, as a result of Facebook’s actions,
28   BrandTotal has lost customers, as well as, about 20% of its workforce. Without preliminary
     relief, this situation will snowball in the next few months.
      Dfts’ Opposition to Pltf’s MTD                 1                       Case No. 3:20-CV-07182-JCS
       Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 6 of 25




 1           Facebook’s motion raises no new arguments warranting dismissal. Facebook contends

 2   that despite the specifically alleged actions and the resulting harm from those actions set forth in

 3   the pleading, the Counterclaims do not adequately plead any cause of action. Facebook would

 4   have this Court check common sense at the door and ignore the reasonable inferences that flow

 5   from the facts alleged. For example, Facebook argues that the pleadings are deficient because

 6   BrandTotal did not allege that Facebook was certain that Google would take down the

 7   extensions, after it requested that it do so. While BrandTotal does not agree such an allegation is

 8   even required, the factual allegations that are alleged fully support the reasonable inference that

 9   Facebook expected Google to take down the extensions as it directed. The Counterclaims allege

10   that Facebook “comprises the world’s largest social network, with over 2.7 billion monthly

11   active users.” Counterclaims, ¶ 19. Facebook, itself, alleged in the State Court complaint that it

12   sent multiple takedown notices to Google (ECF No. 27-6, ¶ 56), and then soon thereafter Google

13   complied and removed the extensions. Counterclaims, ¶¶ 25–26. It is only reasonable to

14   conclude from these alleged facts that Facebook, the largest social media site in the world,

15   expected with reasonable certainty that Google would remove any extension Facebook

16   contended violated its policies. The facts alleged plainly supports this reasonable inference.

17           Facebook’s other arguments are similarly misguided. For example, much of Facebook’s

18   brief focuses on the requirements for pleading an antitrust cause of action. But BrandTotal has

19   not brought a claim under the antitrust laws and need not prove that form of action merely to

20   maintain the tortious interference and unfair competition claims it has alleged. Those causes of

21   action have their own elements, and BrandTotal has adequately alleged facts that support the

22   notion that Facebook, a competitor, improperly interfered with BrandTotal’s existing and

23   prospective contracts and investor opportunities, to the great harm of BrandTotal. See, e.g.,

24   Counterclaims, ¶¶ 43–46, 50–61. While BrandTotal contends that Facebook’s motives were

25   anticompetitive, this is not the same as stating an antitrust cause of action. The claims asserted

26   are plausibly alleged with factual recitations. This is all that is required at the pleading stage.

27   Facebook’s motion to dismiss should be denied.

28

      Dfts’ Opposition to Pltf’s MTD                2                          Case No. 3:20-CV-07182-JCS
       Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 7 of 25




 1                                          LEGAL STANDARD

 2           In evaluating Facebook’s Motion under Fed. R. Civ. P. 12(b)(6), the Court must accept as

 3   true all well-pleaded factual allegations and draw all reasonable inferences in favor of

 4   BrandTotal. Odom v. Microsoft Corp., 486 F.3d 541, 545 (9th Cir. 2007); Barker v. Riverside

 5   Cty. Office of Educ., 584 F.3d 821, 824 (9th Cir. 2009). Rule 12(b)(6) only requires BrandTotal

 6   to plead “factual content that allows the court to draw the reasonable inference that the

 7   [Defendants are] liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

 8   There is no requirement that the Complaint include extensive detail or even all of the details

 9   BrandTotal may later be required to prove be pleaded. See Bell Atl. Corp. v. Twombly, 550 U.S.

10   544, 555 (2007). Rather, the Complaint satisfies Rule 12(b)(6)’s standard so long as its factual

11   allegations “raise a right to relief above the speculative level.” Id. Thus, dismissal is only

12   appropriate where the facts BrandTotal has alleged do not state a claim that is “plausible on its

13   face.” Id.

14                                                  FACTS

15           BrandTotal is a premier advertising consulting company offering competitive analyses of

16   advertising efforts on social media sites like Facebook, Instagram, Twitter, YouTube, LinkedIn,

17   Amazon and others. Counterclaims, ¶ 8. Just as companies used to track competitive advertising

18   in print, on billboards and on TV in years past, there is a need today to understand advertising

19   across the many online channels that people see. Id. Fortune 500 companies and others want

20   analytical intelligence not only about how their own advertising is received on social media sites,

21   but also how competitors’ ads are viewed and perceived. Id. BrandTotal provides this service. Id.

22           In order to provide these services, BrandTotal offers applications and extensions that

23   provide a benefit to the user in exchange for the user agreeing to share their advertising

24   experience with BrandTotal. In BrandTotal’s most popular offering, willing participants

25   download a browser extension called UpVoice that allows BrandTotal to collect information

26   about the participant’s advertising interactions. Id., ¶ 9. The participants receive cash gift cards in

27   exchange for the information, and BrandTotal only collects information with the participants’

28   informed consent and deliberate opt-in. Id., ¶ 10. The extension does not impact the participant’s

      Dfts’ Opposition to Pltf’s MTD                3                         Case No. 3:20-CV-07182-JCS
       Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 8 of 25




 1   Facebook experience, or harm Facebook, but it allows BrandTotal to collect data that is either

 2   public, or that the participant owns and controls and has authorized BrandTotal to collect. Id.,

 3   ¶¶ 13–14. The data collected allows BrandTotal to offer anonymous and aggregated advertising

 4   information to its customers (i.e., the corporate entities wanting to better understand the

 5   advertising landscape on social media sites). Id., ¶¶ 15–18.

 6           As alleged in the Counterclaims, Facebook is a crucial part of BrandTotal’s offering. Id.,

 7   ¶¶ 53–54. Facebook is the “world’s largest social network,” and without access to Facebook,

 8   BrandTotal cannot offer the sort of social media analytics, its customers desire. Id., ¶ 19.

 9   Meanwhile, Facebook offers competing services. While Facebook makes money through paid

10   advertising (i.e., sponsored ads) among other things on its site, Facebook also uses its users’

11   information (without compensation) to offer its own competing advertising analytics to

12   businesses. Id., ¶ 22.

13           Just prior to the filing of the instant action, in the Fall of 2020, Facebook, without any

14   warning or communication with BrandTotal, disabled BrandTotal’s Facebook accounts, as well

15   as the personal pages of BrandTotal’s principals, and sent a takedown request to Google to

16   disable the UpVoice extension. Counterclaims, ¶¶ 23–25. Within days, Google removed the

17   UpVoice extension from the Google Chrome store, along with a handful of other BrandTotal-

18   related extensions. Id., ¶ 26. This led to a near complete shutdown of BrandTotal’s data that is

19   the lifeblood of its consulting services. Id. Despite request and notice of the harm caused by

20   these actions, Facebook refused to reinstate the accounts, restore BrandTotal’s access to

21   Facebook, and rescind the take down notice to Google. Id., ¶ 36.

22           Facebook initiated this lawsuit on October 14, 2020, asserting the following claims: (1)

23   breach of contract, based on Facebook’s and Instagram’s terms of service; (2) unjust enrichment;

24   (3) unauthorized access in violation of the CFAA; (4) unauthorized access in violation of

25   California Penal Code § 502; (5) interference with contractual relations by inducing Facebook’s

26   users to share their login credentials with BrandTotal in violation of Facebook’s terms of service;

27   and (6) unlawful, unfair, or fraudulent business practices in violation of California’s Unfair

28   Competition Law, Cal. Bus. & Prof. Code § 17200 (“UCL”). See ECF No. 1.

      Dfts’ Opposition to Pltf’s MTD               4                         Case No. 3:20-CV-07182-JCS
       Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 9 of 25




 1           On October 16, 2020, BrandTotal filed its Answer and asserted the following

 2   counterclaims: (1) intentional interference with contract, based on contracts with its corporate

 3   customers; (2) intentional interference with prospective economic advantage; (3) unlawful,

 4   unfair, and fraudulent conduct in violation of the UCL; and (4) declaratory judgment that

 5   BrandTotal has not breached any contract with Facebook. See ECF No. 23.

 6           Also on October 16, 2020, BrandTotal filed a motion for a temporary restraining order,

 7   asking the Court to order Facebook: 1) to rescind its takedown request to remove BrandTotal’s

 8   browser extension from the Google Chrome Web Store; 2) to reverse its “technical enforcement

 9   measures” blocking BrandTotal’s browser extension from Facebook’s platform; and 3) to restore

10   the BrandTotal and other BrandTotal principals’ Facebook pages. See ECF No. 27.

11           On November 2, 2020, the Court denied BrandTotal’s request for the TRO. In its Order,

12   the Court concluded that BrandTotal had raised “serious questions” as to the merits of its

13   counterclaims and had also established that the balance of equities tipped in its favor. ECF No.

14   63. The Court, however, denied BrandTotal’s request for a TRO because despite establishing

15   serious questions as to the merits, the Court found that on the record before it at the TRO, the

16   public interest, not the merits prong, weighed against issuance of a TRO.

17           The parties are currently engaged in expedited discovery, which was ordered by the Court

18   in anticipation of BrandTotal filing a motion for a preliminary injunction. See ECF No. 74.

19                                              ARGUMENT

20           A.      BrandTotal Has Adequately Pled a Claim for Declaratory Relief that It Has
                     Not Breached Facebook’s Terms, At Least Because the Terms Are
21                   Unenforceable (Counterclaim IV).
22           BrandTotal has adequately pled its request for declaratory relief that it has not violated

23   Facebook or Instagram’s terms of service. This is because, as enforced by Facebook, those terms

24   are unenforceable as contrary to public policy.

25           Facebook argues that BrandTotal is not entitled to declaratory relief because

26   BrandTotal’s browser extensions use “automated means” to collect data, thus violating Facebook

27   and Instagram’s terms. ECF No. 77 (“Mot.”), at 4–5. BrandTotal concedes that if “automated

28   means” encompasses any computer-aided collection (i.e., the only practical means of collection),

      Dfts’ Opposition to Pltf’s MTD               5                         Case No. 3:20-CV-07182-JCS
      Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 10 of 25




 1   then BrandTotal would violate Facebook and Instagram’s terms. But the breach of contract

 2   inquiry does not stop there. Of course, Facebook can make its terms whatever it wants them to

 3   be, and the pivotal clause changed, at Facebook’s unilateral directions, from the 2017 version to

 4   the 2019 version. See ECF No. 27 at 10; ECF No. 50 at 8-9. Even had this Court found that what

 5   BrandTotal does is not “automated means,” Facebook could have just changed its terms to

 6   explicitly cover a browser extension that collects specified user data, (i.e., not limited to scraping

 7   data across the whole site, as is the case with software spiders and bots).

 8           To this end, BrandTotal has alleged that, even if it collects data using “automated

 9   means,” BrandTotal cannot be liable for breach of contract because Facebook and Instagram’s

10   terms are unenforceable as contrary to public policy. See ECF No. 23 at 14, Fifth Affirmative

11   Defense. This is because, as alleged in counterclaims, “it is the user that makes the decision to

12   allow data they own to be accessed by the UpVoice extension,” and “[w]hile BrandTotal offers

13   the service, ultimately it is the user who decides whether their data will be used for . . .

14   analytics.” Counterclaims, ¶ 70. That is, as argued in support of BrandTotal’s motion for a

15   temporary restraining order, under the guise of alleged violations of its user agreements,

16   Facebook is attempting to control information that it cannot otherwise prevent others–and

17   particularly competitors–from collecting and using. See also ECF No. 63 at 10–17. The law is

18   abundantly clear that user data belongs to each individual, and not Facebook. See id. Similarly,

19   public advertisements cannot be appropriated by Facebook at the exclusion of other firms. See id.

20   This goes to the heart of unfair competition, and is not justified.

21           The Court analyzed this argument in its Order denying BrandTotal’s TRO and found that

22   “BrandTotal has . . . shown at most significant issues going to whether Facebook’s terms are

23   enforceable,” and incorporated its analysis regarding intentional interference of contract. ECF

24   No. 63 at 30 (emphasis added). There, the Court found that BrandTotal “raised real issues of the

25   extent to which Facebook can enforce its terms of use in a manner that stifles competition.” Id. at

26   26, n.13. Thus, BrandTotal has adequately pled its claim for declaratory judgment for no breach

27   of contract, when the pleading is considered as a whole, inclusive of the affirmative defenses. To

28   the extent BrandTotal needs to amend to make its position clearer in the Counterclaim itself,

      Dfts’ Opposition to Pltf’s MTD                6                         Case No. 3:20-CV-07182-JCS
      Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 11 of 25




 1   BrandTotal is prepared to do so. This would merely make the pleading conform to the case as it

 2   has developed, and as Facebook undoubtedly already understands. Leave to grant this sort of

 3   amendment is freely given. See Desertrain v. City of Los Angeles, 754 F.3d 1147, 1154 (9th Cir.

 4   2014) (finding district court abused discretion by failing to allow amendment to conform to

 5   arguments made in briefing). Here, given the early stage of the case, allowing leave to amend is

 6   appropriate and in no way prejudicial to Facebook.

 7
             B.      BrandTotal Has Adequately Pled a Claim for Intentional Interference with
 8                   Contract (Counterclaim I).

 9           BrandTotal has stated a claim for intentional interference with contract. To state a claim

10   for intentional interference with contract under California law, BrandTotal need only allege that

11   “(1) a valid contract between [BrandTotal] and a third party; (2) [Facebook’s] knowledge of this

12   contract; (3) [Facebook’s] intentional acts designed to induce a breach or disruption of the

13   contractual relationship; (4) actual breach or disruption of the contractual relationship; and (5)

14   resulting damage.” Pacific Gas & Elec. Co. v. Bear Stearns & Co., 50 Cal. 3d 1118, 1126

15   (1990). Facebook only argues that BrandTotal did not allege two of these elements: (1) that

16   Facebook “had the requisite intent to interfere with BrandTotal’s contracts” and (2) that

17   “blocking BrandTotal’s access to Facebook’s networks caused the actual breach or disruption of

18   those contracts.” Mot. at 6. Irrespective of the elements, Facebook alternatively asks the Court to

19   find that it “was justified in taking steps to enforce its terms.” Id.

20
                     1.       BrandTotal Pled that Facebook Intended to Interfere with Its
21                            Customer Contracts.

22           BrandTotal has pled that Facebook intended to interfere with BrandTotal’s customer

23   contracts. As a preliminary matter, this Court has already found that “BrandTotal has raised

24   serious questions as to the merits of [its intentional interference with contract] claim.” ECF No.

25   63 at 26. Indeed, this Court has found, as evidenced by at least Facebook’s Complaint,

26   BrandTotal is “likely to succeed in showing that Facebook knew BrandTotal had entered

27   contracts where its performance depended on the data it collected.” Id. at 21. And in the context

28   of that motion, Facebook did not even raise whether BrandTotal had satisfied the intent prong,

      Dfts’ Opposition to Pltf’s MTD                 7                        Case No. 3:20-CV-07182-JCS
         Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 12 of 25




 1   even though it argued pleading deficiencies for other elements of intentional interference, like

 2   knowledge and whether there was actual interference. Id. at 10.

 3           BrandTotal’s counterclaim plainly alleges that Facebook acted to shutdown BrandTotal’s

 4   data stream. For example, BrandTotal alleged that “Facebook suspended BrandTotal’s Facebook

 5   and Instagram pages, . . . and contacted Google to shut down BrandTotal’s UpVoice browser

 6   extension.” Counterclaims, ¶ 25. These actions were intentional and directed squarely to shutting

 7   down BrandTotal’s data stream.

 8           Facebook argues that BrandTotal did not allege Facebook’s intent because BrandTotal

 9   “fails to allege that its Facebook and Instagram accounts were integral to the collection of data

10   from Facebook, let alone that Facebook was aware that BrandTotal’s entire business model

11   depended on . . . Facebook data.” Mot. at 6 (emphasis in original). This argument is both wrong

12   and misses the point. First, whether or not BrandTotal’s Facebook and Instagram accounts were

13   “integral to the collection of data” is not the focus of BrandTotal’s counterclaims. Although

14   BrandTotal’s accounts are important to its business for advertising and other reasons, they are

15   not necessary for BrandTotal to collect data as a technical matter. Instead, BrandTotal’s

16   counterclaims focus on Facebook’s actions of blocking BrandTotal’s access to its pages and its

17   requests to Google, along with the takedown of its accounts.2 BrandTotal alleged the significance

18   of these actions, which led to the “near complete shutdown of BrandTotal’s data that is the

19   lifeblood of its consulting services.” Counterclaims, ¶ 26; see also id., ¶¶ 27–31; 37–40.3

20           Citing case law requiring that “the interference [was] certain or substantially certain to

21   occur as a result of the action,” Facebook also argues that “BrandTotal does not allege any facts

22   from which it can be inferred that Facebook knew with substantial certainty that Google would

23   respond [to] remove BrandTotal’s extension.” Mot. at 7 (citing Korea Supply Co. v. Lockheed

24   Martin Corp., 29 Cal. 4th 1134, 63 P.3d 937 (2003)). But as alleged in Facebook’s state court

25
     2
       Facebook has also taken down the personal Facebook and Instagram accounts of BrandTotal’s
26   officers. These accounts have absolutely nothing to do with any of BrandTotal’s business.
     BrandTotal has requested that Facebook restore these personal accounts, but Facebook has refused.
27   3
       Facebook is also well aware of its own size, alleging in its Complaint that “[a]s of August 2020,
28   Facebook daily active users average 1.79 billion and monthly active users averaged 2.7 billion.”
     ECF No. 1, ¶ 13.
       Dfts’ Opposition to Pltf’s MTD             8                         Case No. 3:20-CV-07182-JCS
      Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 13 of 25




 1   complaint, Facebook specifically requested that Google remove BrandTotal’s extensions (see

 2   ECF No. 27-6, ¶ 56; see also ECF No. 63 at 18–19), and soon thereafter Google did so.

 3   Counterclaims, ¶¶ 25–26. These facts, which are alleged in the Counterclaims, support the

 4   reasonable inference that Facebook intended and expected the extensions would be removed.

 5   Facebook cannot seriously contend that it requested Google to remove BrandTotal’s extensions,

 6   but Facebook thought Google would not do so. Facebook would have been wasting its time if

 7   that were its belief, and Google’s terms of service specifically provide that Google can remove

 8   the extensions if Facebook contends the extensions violate Facebook’s terms of service, which,

 9   of course, is precisely what Facebook contended to Google.

10           Ironically, the case Facebook relies on for the “substantially certain” intent element,

11   supports BrandTotal’s position. In Korea Supply Co., the plaintiff, a military equipment

12   manufacturer, sued Lockheed Martin Corporation and others alleging that defendants illegally

13   induced a foreign government to award them a contract, instead of Plaintiff. Korea Supply Co.,

14   29 Cal. 4th at 1134. The Plaintiff contended these actions constituted unfair competition and

15   interference with prospective economic advantage under California law. Id. The trial court

16   dismissed the case on the pleadings without leave to amend, but the California Supreme Court

17   reversed holding that plaintiff was not required to plead that defendants acted with the specific

18   intent, or purpose, of interfering with plaintiff's prospective economic advantage, rather, it was

19   sufficient for plaintiff to plead that defendants knew that the interference was certain or

20   substantially certain to occur as a result of their action. Id. at 1166–67. Here, the allegations of

21   the Counterclaims and the reasonable inferences from those Counterclaims, support either

22   position. Either Facebook specifically intended to interfere with BrandTotal’s customer contracts

23   for its own competitive gain, or, at a minimum, it reasonably expected that outcome. Both

24   reasonable inferences flow from the facts alleged.

25           Moreover, in assessing the pleading, this Court is not required to check its common sense

26   at the door. See e.g., Johnson v. Wal-Mart Stores, Inc., 544 F. App’x 696, 697 (9th Cir. 2013)

27   (“Drawing upon our ‘judicial experience and common sense,’ Ashcroft v. Iqbal, 556 U.S. 662,

28   679, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009), we conclude that these factual allegations permit a

      Dfts’ Opposition to Pltf’s MTD                9                         Case No. 3:20-CV-07182-JCS
      Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 14 of 25




 1   reasonable inference that Johnson paid more ‘than she otherwise would have’ if Wal–Mart had

 2   not engaged in the alleged misrepresentation.”). Facebook is the largest social media site in the

 3   world, Counterclaims, ¶ 19. Its power to exert its will in the realm of electronic media, cannot be

 4   rightfully denied. It undoubtedly has sent many takedown notices to Google and knew exactly

 5   what to expect from its actions. To the extent the Counterclaims need to be amended to expressly

 6   set this forth, BrandTotal is prepared to do so, but the allegations already plausibly support the

 7   claim.

 8
                     2.       BrandTotal Pled that Facebook’s Actions Actually Interfered with Its
 9                            Customer Contracts.

10            As discussed above, intentional interference with contract requires “actual beach or

11   disruption of the contractual relationship.” hiQ Labs, Inc. v. LinkedIn Corp., 938 F.3d 985, 995–

12   96 (9th. Cir. 2019). As this Court has noted, “[w]hile the typical case involves actual breach, the

13   element of ‘disruption’ of a contract can also be satisfied ‘where the plaintiff’s performance has

14   been prevented or rendered more expensive or burdensome.’” ECF No. 63 at 20, citing hiQ, 938

15   F.3d at 996, n.8.

16            BrandTotal has pled that Facebook’s actions caused at least a significant disruption to

17   BrandTotal’s business. BrandTotal alleged that “[a]s a direct and proximate result of Facebook’s

18   conduct, BrandTotal has suffered and will continue to suffer damages, including but not limited

19   to, lost business, reputational damage, loss of investor funds, and insolvency.” Counterclaims,

20   ¶ 38. BrandTotal also alleged that “[w]ithout access to the vast majority of participant data,

21   BrandTotal cannot compile advertising analytics for its customers.” Id., ¶ 28. BrandTotal further

22   alleged that data “is the life blood of its consulting services.” Id., ¶ 26. It would have been

23   obvious to Facebook that by cutting off data to BrandTotal, it could not effectively advise clients

24   how to advertise on Facebook, and other social media sites.

25            The Court has already rejected Facebook’s argument that “BrandTotal cannot show

26   knowledge, or actual breach or disruption” when it denied BrandTotal’s motion for a TRO, and

27   Facebook raises no new arguments here. ECF No. 63 at 20–21. The Court found that “[w]ith

28   respect to disruption, [BrandTotal’s Leibovich Declaration] states that BrandTotal can no longer

      Dfts’ Opposition to Pltf’s MTD               10                         Case No. 3:20-CV-07182-JCS
      Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 15 of 25




 1   access the data on which it relies for the analysis it contracted to sell to its customers.” Id. at 21.

 2   The Court thus found that “BrandTotal is therefore likely able to show that its ‘performance has

 3   been prevented or rendered more expensive or burdensome.’” Id., citing hiQ, 938 F.3d at 996,

 4   n.8. BrandTotal alleges the same facts in its Counterclaims as the facts attested to in its TRO

 5   CEO’s Declaration (see, e.g., Counterclaims, ¶¶ 26, 28, 38); thus, BrandTotal has adequately

 6   pled “disruption.”

 7
                     3.       Facebook was not “justified” in interfering with BrandTotal’s
 8                            Customer Contracts.

 9           Separate and apart from whether BrandTotal adequately pled the elements of intentional

10   interference with contract, Facebook also alleges that it was “justified” in its interference, a

11   defense to the tort. Mot. at 8–10.

12           As an initial matter, a motion to dismiss is simply not the mechanism for the Court to

13   provide any ultimate decision of whether Facebook was “justified” in interfering with

14   BrandTotal’s contracts. This is plainly an issue that will be developed throughout discovery and

15   will eventually be determined by a jury. Indeed, Facebook bears the ultimate burden of proof for

16   this “affirmative justification defense.” hiQ, 938 F.3d at 997.

17           Facebook argues that it should prevail at this stage because its legitimate business

18   purpose “is obvious on the face of [BrandTotal’s] complaint.” Mot. at 9, citing Rivera v. Peri &

19   Sons Farms, Inc., 735 F.3d 892, 902 (9th Cir. 2013). But that brazen argument totally ignores

20   this Court’s finding on the current record that there is “an open question of Facebook’s intent”

21   regarding its supposed legitimate business purpose. ECF No. 63 at 26. Indeed, the Court found

22   that BrandTotal raised “serious questions” with respect whether Facebook was justified and that

23   BrandTotal could prevail “to the extent that Facebook might have been motivated by a desire to

24   prevent BrandTotal from competing against Facebook in the market for advertising analytics.”

25   Id. And the Court could preview even in view of the FTC consent decree Facebook references in

26   its motion, finding that decree may provide “at least some degree of legitimate business

27   purpose.” As a result, the Court has allowed BrandTotal to take discovery on this very point and

28   found that “one of the core issues” in BrandTotal’s anticipated motion for a preliminary

      Dfts’ Opposition to Pltf’s MTD                11                         Case No. 3:20-CV-07182-JCS
      Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 16 of 25




 1   injunction will be Facebook’s “potential anticompetitive motivations.” ECF No. 76 (11-20-20

 2   Hr. Trans.) at 5:12–17.

 3           Thus, Facebook’s argument that it was justified in interfering with BrandTotal’s contracts

 4   is far from the slam dunk needed to dismiss BrandTotal’s claims from the face of its

 5   Counterclaims. Indeed, if Facebook can create whatever terms of service it wants (here, broadly

 6   preventing any automated collection data by a competitor, even if for a legitimate purpose), then

 7   go to Google and claim those terms of service are violated to stop the competitor, and claim this

 8   is “justification” for its anti-competitive actions, there would seemingly be no limits to

 9   Facebook’s ability to monopolize the entire ecosystem that pertains to its massive user platform.

10   Dismissal at the pleading stage should be denied.

11
             C.      BrandTotal Adequately Pled a Claim for Intentional Interference with
12                   Prospective Economic Advantage (Counterclaim II).

13           BrandTotal has adequately pled its counterclaim for intentional interference with a

14   prospective economic advantage. Again, in the context of BrandTotal’s TRO, this Court found

15   that “for the reasons discussed . . . in the context of interference with contract, BrandTotal has

16   shown at most serious issues going to the merits of its claim for interference with advantage.”

17   ECF No. 63 at 27.

18           To state a claim for intentional interference with prospective economic advantage,

19   BrandTotal must allege “(1) an economic relationship between the [BrandTotal] and some third

20   party, with the probability of future economic benefit to [BrandTotal]; (2) [Facebook’s]

21   knowledge of the relationship; (3) intentional acts on the part of [Facebook] designed to disrupt

22   the relationship; (4) actual disruption of the relationship; and (5) economic harm to [BrandTotal]

23   proximately caused by the acts of the defendant.” Korea Supply Co, 29 Cal. 4th at 1153.

24           As it did in opposition to BrandTotal’s motion for a TRO, Facebook argues here that

25   “BrandTotal fails to identify any specific economic relationships that had the probability of

26   future economic benefit” and “BrandTotal does not allege facts . . . that Facebook had

27   knowledge of any specific prospective economic relationships.” Mot. at 11–12; ECF No. 39 at

28   13 (Facebook arguing that “Defendants never identify any specific contract or potential

      Dfts’ Opposition to Pltf’s MTD              12                         Case No. 3:20-CV-07182-JCS
      Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 17 of 25




 1   relationship”) (emphasis in original). The Court explicitly rejected that argument in the context

 2   of its analysis of intentional interference with contract, which was incorporated into its analysis

 3   of intentional interference with a prospective economic advantage. See ECF No. 63 at 21.

 4   Indeed, the Court found that “under California law, ‘the defendant need not know exactly who is

 5   a party to the contract, so long as he knows he is interfering with a contractual relationship.’” Id.,

 6   citing Altera Corp. v. Clear Logic, Inc., 424 F.3d 1079, 1092 (9th Cir. 2005).

 7           The cases Facebook cites in the instant motion do not hold otherwise. Mot. at 11. First,

 8   Facebook miscites the law as it relates to speculation in prospective contracts. Citing Westside

 9   Ctr. Assoc., Facebook contends that “the law does not protect ‘speculative expectancies,’ only

10   ‘reasonably probable’ prospective advantages.” Mot at 11 (citing Westside Ctr. Assocs. v.

11   Safeway Stores 23, Inc., 42 Cal. App. 4th 507, 522 (1996)). Yet Westside cautioned only against

12   “overly speculative expectancies.” Westside Ctr. Assocs., 42 Cal. App. 4th at 522. In Westside,

13   the Court was left to determine “whether it is possible to establish this level of certainty for a

14   purely hypothetical relationship.” Id. There the plaintiff argued that defendant interfered with a

15   “class of all possible but as yet unidentified tenants or buyers for [a] shopping center.” Id. at 520.

16   In contrast, here, BrandTotal has alleged that specific, identified perspective customers walked

17   away as a result of Facebook’s actions. Counterclaims, ¶ 29. This is vastly different than, for

18   example, in Mishiyev (another case cited by Facebook), in which plaintiff failed to identify any

19   contracts of prospective relationships. See Mishiyev v. Alphabet, Inc., 444 F. Supp. 3d 1154

20   (N.D. Cal. 2020).

21           The same legal principle applies to claims for intentional interference with a prospective

22   economic advantage, as BrandTotal noted in its TRO Reply. See ECF No. 70 at 13, citing

23   Ramona Manor Convalescent Hospital v. Care Enterprises, 177 Cal. App. 3d 1120, 1133 (Ct.

24   App. 1986). Applying that law here, as the Court has already done, BrandTotal has alleged that

25   Facebook has interfered with prospective relationships, including prospective customers and

26   prospective investors. Counterclaims, ¶¶ 43–47. BrandTotal also alleged that it had knowledge of

27   these prospective customers and investors at least in view of its knowledge of Facebook’s

28   advertisements. Id., ¶ 34; see also ECF No. 63 at 21 (finding that “BrandTotal is . . . likely to

      Dfts’ Opposition to Pltf’s MTD               13                         Case No. 3:20-CV-07182-JCS
      Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 18 of 25




 1   succeed in showing that Facebook knew BrandTotal had entered into contracts where its

 2   performance depended on the data it collected”). Moreover, Facebook was explicitly aware of

 3   BrandTotal’s reliance on investment funds, as evidenced by Facebook’s Complaint. See ECF No.

 4   1, ¶ 4 & Ex. 7. Thus, the Court should reject Facebook’s argument here for the same reasons it

 5   did in the TRO proceeding.

 6           Facebook also argues that it did not have the requisite intent to interfere with

 7   BrandTotal’s prospective economic relationships because it did not have the requisite knowledge

 8   of the relationships. Mot. at 12. As discussed above, BrandTotal has alleged that Facebook had

 9   the knowledge necessary for intentional interference, as found by this Court. Any other

10   Facebook argument regarding intent, including its argument that it did not “know” its actions

11   would interference with BrandTotal’s relationships, fails for the same reasons the argument

12   failed with respect to intentional interference with contract. See supra Section B.

13           Facebook also argues that BrandTotal “fails to allege any independently wrongful act”

14   for its intentional interference with prospective economic advantage claim. Mot. at 12–13. As

15   Facebook recognizes, BrandTotal has alleged at least two independently wrongful acts: (1)

16   violating Facebook’s own terms by not allowing users to control their data; and (2) violations of

17   the UCL. See Counterclaims, ¶ 43. According to Facebook, these acts are not wrongful because

18   while users own their own information, according to Facebook the users cannot allow third

19   parties to automatically collect it. Mot. at 13. While this is an interesting theory, it is inconsistent

20   with the California Consumer Privacy Act (the “CCPA”) and the Ninth Circuit’s rationale in hiQ

21   Labs, 938 F.3d at 992. First, the CCPA specifically states that “[a]ny provision of a contract or

22   agreement of any kind that purports to waive or limit in any way a consumer’s rights under this

23   title, including, but not limited to, any right to a remedy or means of enforcement, shall be

24   deemed contrary to public policy and shall be void and unenforceable.” Cal. Civ. Code

25   § 1798.192 (emphasis added). The users, not Facebook, own the data, and the users are entitled

26   to share it with who they direct. All Facebook has done is cleverly devised terms of service for

27   precluding the only way to share/track such data – automated means. Similarly, the Ninth Circuit

28   in hiQ v. LinkedIn questioned the legitimacy of terms and conditions that would limit otherwise

      Dfts’ Opposition to Pltf’s MTD                14                         Case No. 3:20-CV-07182-JCS
      Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 19 of 25




 1   publicly available information. 938 F.3d at 998 (noting that “[i]f companies like LinkedIn, whose

 2   servers hold vast amounts of public data, are permitted selectively to ban only potential

 3   competitors from accessing and using that otherwise public data, the result—complete exclusion

 4   of the original innovator in aggregating and analyzing the public information—may well be

 5   considered unfair competition under California law”). While this case involves a mild mix of

 6   public information and user-owned information provided with user consent, the same rationale

 7   applies; indeed, it is highly questionable whether advertising information on a site that allows 2

 8   billion users could ever be considered private, and not realistically public. Facebook cannot,

 9   through its terms and conditions, prevent competitors from accessing information on its network

10   that is either public, or belongs to the users and which the users have directed to be shared. At a

11   minimum, and as the Court already found, there is a serious question as to whether Facebook

12   acted properly. This is sufficient to state a claim at the pleading stage. The merits of the parties’

13   respective positions will be litigated in due course.

14
             D.      BrandTotal Has Adequately Pled a Claim under California’s Unfair
15                   Competition Law (Counterclaim III).

16           California’s Unfair Competition Law (“UCL”) prohibits any “unlawful, unfair or

17   fraudulent business act or practice.” Cal. Bus. & Prof. Code § 17200. As alleged in BrandTotal’s

18   counterclaims, Facebook’s decision to deny BrandTotal access to UpVoice’s users’ Facebook

19   activities, along with its actions to remove UpVoice from the Google Webstore, was unlawful,

20   unfair, and fraudulent. See Counterclaims, ¶¶ 49–63.

21           Like BrandTotal’s other counterclaims, on a limited record including BrandTotal’s

22   Answer and Counterclaims, the Court has already found that BrandTotal has already raised “at

23   most serious issues” going to BrandTotal’s UCL claims. ECF No. 63 at 27–28. With respect to

24   the “unlawful” prong, the Court relied on its analysis with respect to intentional interference with

25   contract. Id. For the “unfair” prong, the Court also relied on its analysis with the contract claims,

26   finding that the “unfair” prong analysis will turn on whether “Facebook’s enforcement efforts

27   could be seen as intended to block a potential competitor from the market for advertising

28   analytics.” Id. The Court also found “at most serious issues” going to the fraudulent prong in

      Dfts’ Opposition to Pltf’s MTD               15                         Case No. 3:20-CV-07182-JCS
      Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 20 of 25




 1   light of BrandTotal’s argument that “Facebook’s terms of service recognize that users retain

 2   ownership of their own data.” Id. at 28.

 3           Facebook argues there that BrandTotal “alleges no ‘unlawful’ business practice” because,

 4   in Facebook’s view, “BrandTotal’s tortious interference claims fail.” Mot. at 14. Facebook is

 5   wrong for the same reasons described by BrandTotal with respect to those claims above. See

 6   supra §§ B & C.

 7           For the “unfair” prong of the UCL, Facebook cites Diva Limousine, Ltd. v. Uber Techs,

 8   Inc., 392 F. Supp. 3d 1074, 1090 (N.D. Cal. 2019) contending that in that case the district court

 9   dismissed a UCL claim predicated on an alleged antitrust violation. Mot. at 15. Yet, in Diva, the

10   court granted plaintiff’s motion to dismiss only “to the extent the unfairness claim is based on

11   Sherman Act violations,” Diva Limousine, 392 F. Supp. 3d at 1090. It denied the motion to

12   dismiss claims predicated on violating the “spirit” of the antitrust laws. Id. So too, here, the UCL

13   claim should not be dismissed.

14           Facebook mostly argues that BrandTotal’s Counterclaims are not adequately pled

15   because they do not adequately allege a violation of Section 2 of the Sherman Act. Ironically,

16   while BrandTotal has not brought an antitrust claim (at least not yet), there is massive antitrust

17   litigation already initiated by federal and state governments regarding Facebook’s

18   anticompetitive behavior. But the issue here is a UCL claim. Facebook’s argument overstates the

19   standard for an “unfair” violation of the UCL, which allows for BrandTotal to plead that

20   Facebook’s conduct “threatens an incipient violation of an antitrust law, or violates the policy or

21   spirit of one of those laws because its effects are comparable to or the same as a violation of the

22   law, or otherwise significantly threatens or harms competition.” Cel-Tech Commc’ns, Inc. v. Los

23   Angeles Cellular Tel. Co., 20 Cal. 4th 163, 187 (1999) (emphasis added). Here, BrandTotal has

24   not yet alleged a Sherman Act violation, a count it would have set forth as an independent cause

25   of action. Instead, BrandTotal alleged a violation of the unfair prong of UCL, which requires

26   less: a violation of the “spirit” of the antitrust laws or conduct that otherwise significantly

27   threatens or harms competition. See Counterclaims, ¶¶ 51–54.

28

      Dfts’ Opposition to Pltf’s MTD               16                         Case No. 3:20-CV-07182-JCS
      Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 21 of 25




 1           Facebook argues that BrandTotal’s pleading is deficient because it did not “allege any

 2   relevant market” to support a Sherman Act claim. Facebook cites no case – from any court, state

 3   or federal – dismissing an unfair competition claim for failure to define a relevant market or to

 4   demonstrate sufficient power in the market. And in any event, BrandTotal has alleged that

 5   Facebook “is using its dominant presence as the world’s largest social media platform to assume

 6   exclusive proprietary control over public data” and that Facebook is acting anticompetitively in

 7   the market for “advertising offerings”—valuable analytics supported by Facebook’s advertising

 8   data. Counterclaims, ¶¶ 51, 53, 57. Indeed, the Court has found that such “potential

 9   anticompetitive motivations” are “one of the core issues” in this case. ECF No. 76 at 5:12–17.

10           Facebook argues that BrandTotal did not plead a UCL violation because, in Facebook’s

11   view, Google, not Facebook, is denying access to the “essential facility” of Facebook data, yet it

12   was Facebook that told Google that Facebook’s terms of service were being violated to persuade

13   Google to remove UpVoice and other extensions. BrandTotal’s allegations center on Facebook’s

14   conduct—mainly, denying access to Facebook and Instagram, along with its conduct to take

15   BrandTotal’s extensions off the Google Chrome Store. See Counterclaims, ¶¶ 49–63. Citing

16   LinkedIn, Facebook contends that merely leveraging its monopoly power in the social media

17   realm to assume exclusive control over data it does not own, is not a cognizable wrong under the

18   UCL. Mot. at 17, citing hiQ Labs, Inc. v. LinkedIn Corp., No. 17-cv-03301-EMC, 2020 WL

19   5408210, at *12 (N.D. Cal. Sept. 9, 2020). According to Facebook there must be anticompetitive

20   conduct apart from just leveraging. Id. Yet, BrandTotal alleges more. BrandTotal has alleged

21   Facebook wrongfully directed Google to take down the extensions, improperly disabled

22   BrandTotal’s Facebook accounts, and refused to rescind those actions in order to interfere with a

23   harm a competitor. See., e.g., Counterclaims, ¶¶ 25–26, 31, 36, 52–53. Therefore, as in LinkedIn,

24   “the leveraging theory rises and falls with the other theories identified.” hiQ Labs, 2020 WL

25   5408210 at *13. Facebook is improperly restricting access to data that is essential for

26   BrandTotal, its competitor, to provide data analytics.

27           Finally, Facebook argues that BrandTotal has not alleged a claim under the UCL based

28   on “fraudulent” conduct. Mot. at 19. To state such a claim, BrandTotal “must allege, with

      Dfts’ Opposition to Pltf’s MTD              17                        Case No. 3:20-CV-07182-JCS
      Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 22 of 25




 1   particularity, facts sufficient to establish that the public would be likely deceived by

 2   [Facebook’s] conduct.” Finuliar v. BAC Home Loans Servicing, L.P., C-11-02629 JCS, 2011

 3   WL 4405659 at *10 (N.D. Cal. Sept. 21, 2011). Here, BrandTotal has alleged that a specific

 4   Facebook statement—promises to users in Facebook’s terms of use that the users own their

 5   content, control their privacy settings, and that Facebook holds only nonexclusive licenses to the

 6   content—are fraudulent and likely to deceive the public. Counterclaims, ¶¶ 13, 21, 59–60.

 7            Facebook argues that BrandTotal has not pled that it “actually relied” on Facebook’s

 8   misrepresentations, which, in Facebook’s view, makes BrandTotal’s claims deficient. Mot. at 19.

 9   This argument, however, is at odds with Facebook’s own admission that “California courts have

10   not addressed whether a competitor plaintiff must plead their own reliance or whether pleading

11   consumer reliance is sufficient.” Id. In any event, BrandTotal has pled that both it and consumers

12   have relied on Facebook’s misrepresentations to their detriment. From BrandTotal’s perspective,

13   it relied on the statements when it created its browser extensions, as well as when it operated

14   with issue and advertised its offerings on Facebook. Id., ¶¶ 8, 23–24. From the Facebook user

15   perspective, they relied on Facebook’s terms when it downloaded UpVoice and gave access to

16   BrandTotal, believing that Facebook allowed them to control the use of their own data. Id., ¶¶

17   59–60.

18            E.     Leave to Amend Should be Granted to the Extent Necessary.

19            While BrandTotal believes it has already pleaded facts sufficient to demonstrate an

20   entitlement to relief, to the extent the Court finds any of the allegations deficient, BrandTotal

21   respectfully requests leave to amend.

22            Under Fed. R. Civ. P. 15(a)(2), “[t]he court should freely give leave [to amend] when

23   justice so requires.” The Supreme Court has emphasized that “[i]f the underlying facts or

24   circumstances relied upon by a [claimant] may be a proper subject of relief, he ought to be

25   afforded an opportunity to test his claim on the merits.” Foman v. Davis, 371 U.S. 178, 182

26   (1962). For this reason,“[c]ourts may decline to grant leave to amend only if there is strong

27   evidence of ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated failure

28   to cure deficiencies by amendments previously allowed, undue prejudice to the opposing party

      Dfts’ Opposition to Pltf’s MTD               18                        Case No. 3:20-CV-07182-JCS
      Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 23 of 25




 1   ..., [or] futility of amendment, etc.’” Sonoma Cty. Ass'n of Retired Emps. v. Sonoma Cty., 708

 2   F.3d 1109, 1117 (9th Cir. 2013) (quoting Foman, 371 U.S. at 182); see also Eminence Capital,

 3   LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (holding dismissing complaint with

 4   prejudice was an abuse of discretion). All inferences in favor of granting leave to amend should

 5   be granted, see Griggs v. Pace Am. Grp., Inc., 170 F.3d 877 (9th Cir. 1999), and “[d]ismissal

 6   without leave to amend is improper unless it is clear, upon de novo review, that the complaint

 7   could not be saved by any amendment.” Polich v. Burlington N., Inc., 942 F.2d 1467, 1472 (9th

 8   Cir. 1991).

 9           Here, whether BrandTotal will ultimately prevail in its Counterclaims is yet to be

10   determined, but BrandTotal has plausibly alleged facts that could entitle it to relief, or it could

11   amend to do so. The case is in its infancy, and there is no prejudice to Facebook in permitting

12   amendment. Certainly, there is no bad faith or dilatory motive, nor has one been alleged.

13   BrandTotal has been grievously harmed by Facebook’s actions. Counterclaims, ¶¶ 27–31. It

14   should have the opportunity to advance its claims on the merits.

15                                             CONCLUSION

16           None of BrandTotal’s claims should be dismissed because each one is adequately pleaded

17   with plausible facts that demonstrate that BrandTotal is entitled to relief. Should the Court find

18   otherwise, it should grant BrandTotal the opportunity to amend its Complaint accordingly.

19

20

21

22

23

24

25

26

27

28

      Dfts’ Opposition to Pltf’s MTD               19                        Case No. 3:20-CV-07182-JCS
     Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 24 of 25



     Date: January 6, 2021                 Respectfully submitted,
 1

 2                                         By: /s/ Rudolph A. Telscher, Jr.
                                           Rudolph A. Telscher, Jr.*
 3                                         rudy.telscher@huschblackwell.com
                                           Kara R. Fussner*
 4                                         kara.fussner@huschblackwell.com
                                           HUSCH BLACKWELL LLP
 5
                                           190 Carondelet Plaza, Suite 600
 6                                         St. Louis, MO 63105
                                           314-480-1500 Telephone
 7
                                           Ryan B. Hauer*
 8                                         ryan.hauer@huschblackwell.com
                                           HUSCH BLACKWELL LLP
 9
                                           120 South Riverside Plaza Suite 2200
10                                         Chicago, IL 60606
                                           312-526-1572 Telephone
11
                                           David Stauss*
12                                         david.stauss@huschblackwell.com
                                           Dustin Taylor*
13                                         dustin.taylor@huschblackwell.com
                                           HUSCH BLACKWELL LLP
14                                         180 1 Wewatta Street, Suite 1000
                                           Denver, CO 80202
15                                         303-749-7200 Telephone
                                           *admitted pro hac vice
16
                                           Karl Kronenberger (CA Bar No. 226112)
17                                         karl@krinternetlaw.com
                                           Jeffrey M. Rosenfeld (CA Bar No. 222187)
18                                         jeff@krinternetlaw.com
                                           KRONENBERGER ROSENFELD, LLP
19                                         150 Post Street, Suite 520
                                           San Francisco, CA 94108
20                                         415-955-1155 Telephone
                                           415-955-1158 Facsimile
21

22                                         Attorneys for Defendants/Counterclaim
                                           Plaintiffs BrandTotal, Ltd. and Unimania,
23                                         Inc.
24

25

26

27

28

     Dfts’ Opposition to Pltf’s MTD   20                       Case No. 3:20-CV-07182-JCS
      Case 3:20-cv-07182-JCS Document 90 Filed 01/06/21 Page 25 of 25



                                       CERTIFICATE OF SERVICE
 1

 2           I hereby certify that on this 6th day of January 2021, I caused the foregoing to be filed
 3   electronically with the Clerk of Court and to be served via the Court’s Electronic Filing System
 4   upon all counsel of record, and to be served via email on all counsel of record at the following:
 5
     WILMER CUTLER PICKERING                           HUNTON ANDREWS KURTH LLP
 6   HALE AND DORR LLP                                 Ann Marie Mortimer (State Bar No.
     SONAL N. MEHTA (SBN 222086)                       169077)
 7   sonal.mehta@wilmerhale.com                        amortimer@HuntonAK.com
     THOMAS G. SPRANKLING (SBN                         Jason J. Kim (State Bar No. 221476)
 8   294831)                                           kimj@HuntonAK.com
 9   thomas.sprankling@wilmerhale.com                  Jeff R. R. Nelson (State Bar No. 301546)
     JOSEPH M. LEVY (SBN 329318)                       jnelson@HuntonAK.com
10   joseph.levy@wilmerhale.com                        550 South Hope Street, Suite 2000
     2600 El Camino Real, Suite 400                    Los Angeles, California 90071-2627
11   Palo Alto, CA 94306                               Telephone: (213) 532-2000
     Telephone: (650) 858-6000                         Facsimile: (213) 532-2020
12

13   ARI HOLTZBLATT                                    Attorneys for Plaintiff/Counterclaim
     Ari.Holtzblatt@wilmerhale.com                     Defendant Facebook, Inc.
14   ALLISON SCHULTZ
     Allison.Schultz@wilmerhale.com
15   ROBIN C. BURRELL
     robin.burrell@wilmerhale.com
16   1875 Pennsylvania Ave, NW
17   Washington, DC 20006
     Telephone: (202) 663-6000
18   Facsimile: (202) 663-6363

19
                                                       /s/ Rudolph A. Telscher, Jr.
20

21

22

23

24

25

26

27

28

      Dfts’ Opposition to Pltf’s MTD              21                        Case No. 3:20-CV-07182-JCS
